 



Exhibit 10.1
EXECUTION COPY
 
Registration Rights Agreement
Dated as of October 2, 2007
between
General Cable Corporation,
the Guarantors named herein,
and
The Purchaser listed on the signature pages hereto
 

 



--------------------------------------------------------------------------------



 



REGISTRATION RIGHTS AGREEMENT
          This Registration Rights Agreement (the “Agreement”) is made and
entered into this 2nd day of October, 2007, between General Cable Corporation, a
Delaware corporation (the “Company”), the subsidiary guarantors named in the
signature pages hereto (each a “Guarantor” and collectively, the “Guarantors”)
and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as the Initial Purchaser
(the “Purchaser”).
          This Agreement is made pursuant to the Purchase Agreement (the
“Purchase Agreement”), dated September 26, 2007, between the Company, the
Guarantors and the Purchaser, which provides for (1) the sale by the Company to
the Purchaser of $415.0 million aggregate principal amount ($475.0 million
aggregate principal amount if the Purchaser exercises its over-allotment option
in full) of the Company’s 1.00% Senior Convertible Notes due 2012 (the “Notes”)
to be fully and unconditionally guaranteed on a senior unsecured basis, jointly
and severally by the Guarantors pursuant to their guarantees (the “Guarantees”).
The Notes together with the Guarantees and the shares of Common Stock of the
Company into which the Notes are convertible are herein referred to as the
Securities. In order to induce the Purchaser to enter into the Purchase
Agreement, the Company and the Guarantors have agreed to provide to the
Purchaser and their direct and indirect transferees the registration rights set
forth in this Agreement. The execution of this Agreement is a condition to the
closing under the Purchase Agreement.
          In consideration of the foregoing, the parties hereto agree as
follows:
          1. Definitions.
          As used in this Agreement, the following capitalized defined terms
shall have the following meanings:
     “1933 Act” shall mean the Securities Act of 1933, as amended from time to
time.
     “1934 Act” shall mean the Securities Exchange Act of l934, as amended from
time to time.
     “1939 Act” shall mean the Trust Indenture Act of 1939, as amended from time
to time.
     “Additional Interest” shall have the meaning set forth in Section 2.4
herein.
     “Agreement” shall have the meaning set forth in the preamble.
     “Closing Date” shall mean the Closing Time as defined in the Purchase
Agreement.
     “Common Stock” shall mean any shares of common stock, $0.01 par value, of
the Company and any other shares of common stock as may constitute “Common
Stock” for purposes of the Indenture.

1



--------------------------------------------------------------------------------



 



     “Company” shall have the meaning set forth in the preamble and shall also
include the Company’s successors.
     “Depositary” shall mean The Depository Trust Company, or any other
depositary appointed by the Company, provided, however, that such depositary
must have an address in the Borough of Manhattan, in the City of New York.
     “Effectiveness Period” shall have the meaning set forth in Section 2.1(b)
herein.
     “Holder” shall mean the Purchaser, for so long as it owns any Registrable
Securities, and its successors, assigns and direct and indirect transferees who
become owners, beneficial or otherwise, of Registrable Securities under the
Indenture.
     “Holders’ Counsel” shall have the meaning set forth in this Section 1.
     “Indenture” shall mean the Indenture relating to the Securities, dated as
of the date hereof, between the Company, the Guarantors and U.S. Bank National
Association, as Trustee, as the same may be amended, supplemented, waived or
otherwise modified from time to time in accordance with the terms thereof.
     “Issuer Free Writing Prospectus” shall have the meaning set forth in
Section 2.1(f) herein.
     “Majority Holders” shall mean the Holders of a majority of the aggregate
principal amount of outstanding Registrable Securities; provided that, for
purposes of this definition, (1) a Holder of shares of Common Stock that
constitutes Registrable Securities which were issued upon conversion of the
Notes shall be deemed to hold an aggregate principal amount at maturity of Notes
(in addition to the principal amount at maturity of any Notes held by such
Holder) equal to the principal amount at maturity of Notes which were converted
into such shares of Common Stock and (2) such Notes which were converted into
such shares of Common Stock shall be deemed to be outstanding; provided further,
that whenever the consent or approval of Holders of a specified percentage of
Notes is required hereunder, Notes held by the Company or any Affiliate (as
defined in the Indenture) of the Company shall be disregarded in determining
whether such consent or approval was given by the Holders of such required
percentage amount.
     “Notes” shall have the meaning set forth in the preamble.
     “Offering Memorandum” shall mean the offering memorandum of the Company,
dated September 27, 2007, related to the Securities.
     “Person” shall mean an individual, partnership (general or limited),
corporation, limited liability company, trust or unincorporated organization, or
a government or agency or political subdivision thereof.
     “Prospectus” shall mean the prospectus included in a Shelf Registration
Statement, including any preliminary prospectus, and any such prospectus as
amended or supplemented by any prospectus supplement, including any such
prospectus supplement

2



--------------------------------------------------------------------------------



 



with respect to the terms of the offering of any portion of the Registrable
Securities covered by a Shelf Registration Statement, and by all other
amendments and supplements to a prospectus, including post-effective amendments,
and in each case including all materials incorporated by reference therein.
     “Purchase Agreement” shall have the meaning set forth in the preamble.
     “Purchaser” shall have the meaning set forth in the preamble.
     “Questionnaire” shall have the meaning set forth in Section 2.1(d) herein.
     “Registrable Securities” shall mean all or any of the Notes issued from
time to time under the Indenture in registered form, and the shares of Common
Stock issued or issuable upon conversion of such Notes; provided, however, that
any such Securities shall cease to be Registrable Securities at the earlier of
when (i) a Shelf Registration Statement with respect to such Securities shall
have been declared effective or otherwise become effective under the 1933 Act
and such Securities shall have been disposed of pursuant to such Shelf
Registration Statement, (ii) such Securities have been sold to the public
pursuant to Rule 144 or may be sold or transferred pursuant to Rule l44(k) (or
any similar provision then in force, but not Rule 144A) under the 1933 Act by
holders who are not “affiliates” of the Company, or (iii) such Securities shall
have ceased to be outstanding.
     “Registration Default” shall have the meaning set forth in Section 2.4
herein.
     “Registration Expenses” shall mean any and all expenses incident to
performance of or compliance by the Company and the Guarantors with this
Agreement, whether or not a Shelf Registration Statement becomes effective,
including without limitation: (i) all SEC, stock exchange or National
Association of Securities Dealers, Inc. (the “NASD”) registration and filing
fees, including, if applicable, the reasonable fees and expenses of any
“qualified independent underwriter” (and its counsel) that is required to be
retained by any holder of Registrable Securities in accordance with the rules
and regulations of the NASD, (ii) all fees and expenses incurred by the Company
and the Guarantors in connection with compliance with state securities or blue
sky laws and compliance with the rules of the NASD (including reasonable fees
and disbursements of counsel for any underwriters or Holders in connection with
blue sky qualification of any of the Registrable Securities and any filings with
the NASD), (iii) all expenses of the Company and the Guarantors in preparing or
assisting in preparing, word processing, printing and distributing any Shelf
Registration Statement, any Prospectus, any amendments or supplements thereto,
any securities sales agreements and other documents relating to the performance
of and compliance with this Agreement, (iv) all fees and expenses incurred by
the Company and the Guarantors in connection with the listing, if any, of any of
the Registrable Securities on any securities exchange or exchanges, (v) all
rating agency fees incurred by the Company and the Guarantors         , if any,
(vi) the fees and disbursements of counsel for the Company and the Guarantors
and of the independent public accountants of the Company and the Guarantors,
including the expenses of any special audits or “comfort” letters required by or
incident to such performance and compliance, (vii) the fees and expenses of the
Trustee, and any escrow agent or custodian, (viii) the reasonable

3



--------------------------------------------------------------------------------



 



fees and expenses of a single counsel to the Holders, which counsel shall be
selected by the Majority Holders or the Purchaser on their behalf, (the
“Holders’ Counsel”) in connection with the Shelf Registration Statement, and
(ix) any fees and expenses of any special experts retained by the Company and
the Guarantors in connection with any Shelf Registration Statement, but
excluding any underwriting discounts and commissions and transfer taxes, if any,
relating to the sale or disposition of Registrable Securities by a Holder and
the fees and expenses of any counsel to, or other experts retained by, the
Holders, except as provided for in clause (viii) above.
     “SEC” shall mean the Securities and Exchange Commission or any successor
agency or government body performing the functions currently performed by the
United States Securities and Exchange Commission.
     “Securities” shall have the meaning set forth in the preamble.
     “Shelf Registration” shall mean a registration effected pursuant to
Section 2.1 hereof.
     “Shelf Registration Statement” shall mean a “shelf” registration statement
of the Company pursuant to the provisions of Section 2.1 of this Agreement which
covers all of the Registrable Securities on an appropriate form under Rule 415
under the 1933 Act, or any similar rule that may be adopted by the SEC, and all
amendments and supplements to such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein, all exhibits thereto and all materials incorporated by reference
therein.
     “Suspension Period” shall have the meaning set forth in Section 2.5 herein.
     “Trustee” shall mean the trustee with respect to the Securities under the
Indenture.
     “Underwriter” shall have the meaning set forth in Section 4(a).
     2. Registration Under the 1933 Act.
     2.1 Shelf Registration.
               (a) The Company and the Guarantors shall, at their cost, file
with the SEC, and thereafter shall use their commercially reasonable efforts to
cause to be declared effective as promptly as practicable but no later than
240 days after making such filing, a Shelf Registration Statement (which may be
an automatic shelf registration statement) relating to the offer and sale of the
Registrable Securities by the Holders that have provided the information
pursuant to Section 2.1(d).
               (b) The Company and the Guarantors shall, at their cost, use
their commercially reasonable efforts, subject to Section 2.5, to keep the Shelf
Registration Statement continuously effective in order to permit the Prospectus
forming part thereof to be usable by Holders beginning upon the effective date
of the Shelf Registration Statement until the earliest of (i) the date that is
two years after the last day of original issuance of the Notes, (ii) the sale

4



--------------------------------------------------------------------------------



 



pursuant to the Shelf Registration Statement of the Registrable Securities,
(iii) the date when the Holders, other than Holders that are “affiliates” (as
defined in Rule 144 under the 1933 Act) of the Company, of the Registrable
Securities are able to sell all such Registrable Securities immediately without
restriction pursuant to Rule 144 (or any similar provision then in force,
including Rule 144 (k) but not Rule 144A) under the 1933 Act or (iv) when all
Registrable Securities cease to be outstanding or otherwise cease to be
Registrable Securities (the “Effectiveness Period”).
               (c) Notwithstanding any other provisions hereof, the Company and
the Guarantors shall use their commercially reasonable efforts to provide that
(i) any Shelf Registration Statement and any amendment thereto and any
Prospectus forming part thereof and any supplement thereto complies in all
material respects with the 1933 Act and the rules and regulations thereunder,
(ii) any Shelf Registration Statement and any amendment thereto does not, when
it becomes effective, contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading and (iii) any Prospectus forming part of any
Shelf Registration Statement, and any supplement to such Prospectus (as amended
or supplemented from time to time), does not include an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.
               (d) Notwithstanding any other provision hereof, no Holder of
Registrable Securities may include any of its Registrable Securities in the
Shelf Registration Statement pursuant to this Agreement unless the Holder
furnishes to the Company a fully completed notice and questionnaire in the form
attached as Annex A to the Offering Memorandum (the “Questionnaire”) and such
other information in writing as the Company may reasonably request in writing
for use in connection with the Shelf Registration Statement or Prospectus
included therein and in any application to be filed with or under state
securities laws. At least 30 days prior to the filing of the Shelf Registration
Statement, the Company will provide notice to the Holders of its intention to
file the Shelf Registration Statement. In order to be named as a selling
securityholder in the Prospectus at the time of effectiveness of the Shelf
Registration Statement, each Holder must, before the filing of the Shelf
Registration Statement and no later than the 20th day after the mailing or
providing of the Questionnaire to such Holder, furnish the completed
Questionnaire and such other information that the Company may reasonably request
in writing, if any, to the Company in writing and the Company shall include the
information from the completed Questionnaire and such other information, if any,
in the Shelf Registration Statement and the Prospectus in a manner so that upon
effectiveness of the Shelf Registration Statement the Holder will be permitted
to deliver the Prospectus to purchasers of the Holder’s Registrable Securities.
From and after the date that the Shelf Registration Statement is first declared
effective by the SEC or otherwise becomes effective, upon receipt of a completed
Questionnaire and such other information that the Company may reasonably request
in writing, if any, except as provided below, the Company and the Guarantors
will use their commercially reasonable efforts to file within 20 business days
any amendments or supplements to the Shelf Registration Statement necessary for
such Holder to be named as a selling securityholder in the Prospectus contained
therein to permit such Holder to deliver the Prospectus to purchasers of the
Holder’s Securities (subject to the Company’s right and the Guarantors’ right to
suspend the Shelf Registration Statement as described in Section 2.5 below);

5



--------------------------------------------------------------------------------



 



provided that, nothwithstanding the foregoing the Company shall not be required
to file more than one amendment or supplement to the Shelf Registration
Statement to add additional Holders in any calendar quarter. Holders that do not
deliver a completed written Questionnaire and such other information, as
provided for in this Section 2.1(d), will not be named as selling
securityholders in the Prospectus. Each Holder named as a selling securityholder
in the Prospectus agrees to promptly furnish to the Company all information
required to be disclosed in order to make information previously furnished to
the Company by the Holder not materially misleading and any other information
regarding such Holder and the distribution of such Holder’s Registrable
Securities as the Company may from time to time reasonably request in writing.
               (e) During the Effectiveness Period, each Holder agrees not to
sell any Registrable Securities pursuant to the Shelf Registration Statement
without delivering, or causing to be delivered, a Prospectus to the purchaser
thereof.
               (f) The Company and the Guarantors represent and agree that,
unless they obtain the prior consent of Holders of a majority in principal
amount of the Registrable Securities that are registered under the Shelf
Registration Statement at such time or the approval of Holders’ Counsel or the
consent of the managing underwriter in connection with any underwritten offering
of Registrable Securities, and each Holder represents and agrees that, unless it
obtains the prior consent of the Company and any such underwriter, it will not
make any offer relating to the Securities (which, for the avoidance of doubt,
will not include any shares of Common Stock which are not Securities within the
meaning of this Agreement) that would constitute an “issuer free writing
prospectus,” as defined in Rule 433 under the 1933 Act (an “Issuer Free Writing
Prospectus”), or that would otherwise constitute a “free writing prospectus,” as
defined in Rule 405 under the 1933 Act, required to be filed with the SEC. The
Company and the Guarantors represent that any Issuer Free Writing Prospectus
will not include any information that conflicts with the information contained
in the Shelf Registration Statement or Prospectus and that any Issuer Free
Writing Prospectus, when taken together with the information in the Shelf
Registration Statement and the Prospectus, will not include any untrue statement
of a material fact or omit to state any material fact necessary in order to make
the statements therein, in light of the circumstances under which they were
made, not misleading.
          The Company and the Guarantors will not permit any securities other
than Registrable Securities to be included in the Shelf Registration Statement.
The Company and the Guarantors further agree to supplement or amend the Shelf
Registration Statement if required by the rules, regulations or instructions
applicable to the registration form used by the Company if required by the 1933
Act, as required by Section 2.3(b) below and to the extent the Company does not
reasonably object, as reasonably requested in writing by any Holder with respect
to information relating to such Holder, and to furnish to the Holders of
Registrable Securities that are covered under such Shelf Registration Statement
copies of any such supplement or amendment promptly after its being used or
filed with the SEC in such amounts as they may reasonably request.
          2.2 Expenses. The Company and the Guarantors shall pay all
Registration Expenses in connection with the registration pursuant to
Section 2.1. Each Holder shall pay all

6



--------------------------------------------------------------------------------



 



underwriting discounts and commissions and transfer taxes, if any, relating to
the sale or disposition of such Holder’s Registrable Securities pursuant to the
Shelf Registration Statement.
          2.3 Effectiveness. (a) The Company or a Guarantor will be deemed not
to have used its commercially reasonable efforts to cause the Shelf Registration
Statement to become, or to remain, effective during the requisite period
(subject to Section 2.5) if the Company or Guarantor voluntarily takes any
action that would, or omits to take any action which omission would, result in
any such Shelf Registration Statement not being declared effective or in the
Holders of Registrable Securities covered thereby not being able to offer and
sell such Registrable Securities during that period as and to the extent
contemplated hereby, unless such action is required by applicable law.
               (b) A Shelf Registration Statement pursuant to Section 2.1 hereof
will not be deemed to have become effective unless it has been declared
effective by the SEC or has become automatically effective under the 1933 Act;
provided, however, that if, after it has been declared or become effective, the
offering of Registrable Securities pursuant to a Shelf Registration Statement is
interfered with by any stop order, injunction or other order or requirement of
the SEC or any other governmental agency or court, such Shelf Registration
Statement will not be deemed to be effective during the period of such
interference, until the offering of Registrable Securities pursuant to such
Shelf Registration Statement may legally resume.
          2.4 Interest. In the event that (a) a Shelf Registration Statement is
not declared effective or otherwise becomes effective on or prior to the 240th
calendar day following the making of such filing, (b) after effectiveness,
subject to Section 2.5, the Shelf Registration Statement ceases to be effective
or fails to be usable by the Holders without being succeeded within seven
business days by a post-effective amendment or a report filed with the SEC
pursuant to the 1934 Act that immediately cures the failure to be effective or
usable, or (c) the Shelf Registration Statement is unusable by the Holders for
any reason, and the number of days for which the Shelf Registration Statement
shall not be usable exceeds the Suspension Period (as defined in Section 2.5
hereof) (each such event being a “Registration Default”), additional interest
(“Additional Interest”) will accrue at a rate per annum of one-quarter of one
percent (0.25%) of the principal amount of the Securities for the first 90 day
period from the day following the Registration Default, and thereafter at a rate
per annum of one-half of one percent (0.50%) of the principal amount of the
Securities; provided that in no event shall Additional Interest accrue at a rate
per annum exceeding one half of one percent (0.50%) of the issue price of the
Securities and no Additional Interest shall accrue after the second anniversary
of the date of the initial issuance of the Notes. Upon the cure of all
Registration Defaults then continuing, the accrual of Additional Interest will
automatically cease and the interest rate borne by the Securities will revert to
the original interest rate at such time. Additional Interest shall be computed
based on the actual number of days elapsed in each 90-day period in which the
Shelf Registration Statement or the Prospectus is not effective or is unusable.
Holders who have received Common Stock in connection with the conversion of the
Notes will not be entitled to receive any Additional Interest with respect to
such Common Stock or the issue price of the Securities converted.

7



--------------------------------------------------------------------------------



 



          The Company and the Guarantors shall notify the Trustee within five
business days after each and every date on which an event occurs in respect of
which Additional Interest are required to be paid. Additional Interest shall be
paid by depositing with the Trustee, in trust, for the benefit of the Holders of
Registrable Securities, on or before the applicable semiannual interest payment
date, in immediately available funds in sums sufficient to pay the Additional
Interest then due. The Additional Interest due shall be payable in arrears on
each interest payment date to the record Holder of Registrable Securities
entitled to receive the interest payment to be paid on such date as set forth in
the Indenture. Each obligation to pay Additional Interest shall be deemed to
accrue from and including the day following the Registration Default to but
excluding the day on which the Registration Default is cured.
          A Registration Default under clause (a) above shall be cured on the
date that the Registration Statement is filed with the SEC. A Registration
Default under clause (b) above shall be cured on the date that the Shelf
Registration Statement is declared effective by the SEC or deemed to become
automatically effective under the 1933 Act. A Registration Default under clauses
(c) or (d) above shall be cured on the date an amended Shelf Registration
Statement is declared effective by the SEC or deemed to become automatically
effective under the 1933 Act, or the Company and the Guarantors otherwise
declares the Shelf Registration Statement and the Prospectus useable, as
applicable. The Company and the Guarantors will have no liabilities for monetary
damages other than the Additional Interest with respect to any Registration
Default.
          2.5 Suspension. Notwithstanding any other provision hereof, the
Company and the Guarantors may suspend the use of any Prospectus, without
incurring or accruing any obligation to pay Additional Interest pursuant to
Section 2.4 hereof or being deemed in violation of any other provision hereof,
for a period or periods (each, a “Suspension Period”) not to exceed an aggregate
60 calendar days in any three-month period, or an aggregate of 120 calendar days
in any twelve-month period, if the Board of Directors of the Company shall have
determined in good faith that because of valid business reasons (not including
avoidance of the Company’s obligations hereunder), including without limitation
proposed or pending corporate developments and similar events or because of
filings with the SEC, it is in the best interests of the Company and the
Guarantors to suspend such use, and prior to suspending such use the Company
provides the Holders with written notice of such suspension, which notice need
not specify the nature of the event giving rise to such suspension.
          3. Registration Procedures.
          In connection with the obligations of the Company and the Guarantors
with respect to the Shelf Registration, the Company and the Guarantors shall,
subject to the rights of the Company to invoke and maintain a Suspension Period
in accordance with Section 2.5 of this Agreement without being in violation of
any of the provisions hereof:
               (a) prepare and file with the SEC a Shelf Registration Statement,
within the relevant time period specified in Section 2, on the appropriate form
under the 1933 Act, which form (i) shall be selected by the Company, (ii) shall
be available for the sale of the Registrable Securities by the selling Holders
thereof, (iii) shall comply as to form in all material respects with the
requirements of the applicable form and include or incorporate by reference all
financial statements required by the SEC to be filed therewith or incorporated
by reference

8



--------------------------------------------------------------------------------



 



therein, and (iv) shall comply in all respects with the applicable requirements
of Regulation S-T under the 1933 Act, if any, and use commercially reasonable
efforts to cause such Shelf Registration Statement to become effective and
remain effective in accordance with Section 2 hereof;
               (b) prepare and file with the SEC such amendments and
post-effective amendments to the Shelf Registration Statement as may be
necessary under applicable law to keep the Shelf Registration Statement
effective for the Effectiveness Period, subject to Section 2.5; and cause each
Prospectus to be supplemented by any required prospectus supplement, and as so
supplemented to be filed pursuant to Rule 424 (or any similar provision then in
force) under the 1933 Act and comply during the Effectiveness Period with the
provisions of the 1933 Act, the 1934 Act and the rules and regulations
thereunder required to enable the disposition of all Registrable Securities
covered by the Shelf Registration Statement in accordance with the intended
method or methods of distribution by the selling Holders thereof;
               (c) (i) notify each Holder of Registrable Securities of the
filing of a Shelf Registration Statement, by issuing a press release with
respect to the Registrable Securities; (ii) furnish to each Holder of
Registrable Securities that has provided the information required by
Section 2.1(d) and to each underwriter of an underwritten offering of
Registrable Securities, if any, without charge, electronic copies of each
Prospectus, including each preliminary Prospectus, and any amendment or
supplement thereto and such other documents as such Holder or underwriter may
reasonably request, including financial statements and schedules and, if the
Holder so requests, all exhibits in order to facilitate the unrestricted sale or
other disposition of the Registrable Securities; and (iii) subject to
Section 2.5 hereof and to any notice by the Company in accordance with Section
3(e) hereof of the existence of any fact of the kind described in
Sections 3(e)(ii), (iii), (iv), (v) and (vi) hereof, hereby consent to the use
of the Prospectus or any amendment or supplement thereto by each of the selling
Holders of Registrable Securities that has provided the information required by
Section 2.1(d) in connection with the offering and sale of the Registrable
Securities;
               (d) use commercially reasonable efforts to register or qualify
the Registrable Securities for exemptions under all applicable state securities
or “blue sky” laws of such jurisdictions as any Holder of Registrable Securities
covered by a Shelf Registration Statement and each underwriter of an
underwritten offering of Registrable Securities shall reasonably request, and do
any and all other acts and things which may be reasonably necessary or advisable
to enable each such Holder and underwriter to consummate the disposition in each
such jurisdiction of such Registrable Securities owned by such Holder; provided,
however, that the Company and the Guarantors shall not be required to
(i) qualify as a foreign corporation or as a dealer in securities in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 3(d), or (ii) take any action which would subject it to general service
of process or taxation in any such jurisdiction where it is not then so subject;
               (e) notify promptly each Holder of Registrable Securities under a
Shelf Registration Statement that has provided the information required by
Section 2.1(d) and, if requested by such Holder, confirm such advice in writing
promptly (i) when a Shelf Registration Statement has become effective and when
any post-effective amendments thereto have become effective, (ii) of any request
by the SEC or any state securities authority for post-effective

9



--------------------------------------------------------------------------------



 



amendments and supplements to a Shelf Registration Statement and Prospectus or
for additional information relating thereto after the Shelf Registration
Statement has become effective, (iii) of the issuance by the SEC or any state
securities authority of any stop order suspending the effectiveness of a Shelf
Registration Statement or the initiation of any proceedings for that purpose,
(iv) of the happening of any event or the discovery of any facts during the
period a Shelf Registration Statement is effective which makes any statement
made in such Shelf Registration Statement or the related Prospectus untrue in
any material respect or which requires the making of any changes in such Shelf
Registration Statement or Prospectus in order to make the statements therein, in
the case of the Prospectus in light of the circumstances under which they were
made, not misleading, (v) of the receipt by the Company or any Guarantor of any
notification with respect to the suspension of the qualification of the
Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose and (vi) of any determination by
the Company and the Guarantors that a post-effective amendment to such Shelf
Registration Statement would be appropriate, other than a post-effective
amendment solely to add Guarantors or selling Holders;
               (f) furnish to Holders’ Counsel, the Purchaser on behalf of the
Holders of Registrable Securities and to special counsel to the Purchaser
(i) copies of any comment letters received from the SEC with respect to a Shelf
Registration Statement, and, if requested, with respect to any documents
incorporated therein and (ii) any other request by the SEC or any state
securities authority for amendments or supplements to a Shelf Registration
Statement and Prospectus or for additional information with respect to the Shelf
Registration Statement and Prospectus;
               (g) use commercially reasonable efforts to obtain the withdrawal
of any order suspending the effectiveness of a Shelf Registration Statement at
the earliest possible moment and provide prompt notice to each Holder of the
withdrawal of such order;
               (h) furnish to each Holder of Registrable Securities that has
provided the information required by Section 2.1(d), and each underwriter, if
any, without charge, at least one conformed copy of each Shelf Registration
Statement and any post-effective amendment thereto, including financial
statements and schedules (without documents incorporated therein by reference
and all exhibits thereto, unless requested);
               (i) if electronic global certificates for the Registrable
Securities are not then available, cooperate with the selling Holders of
Registrable Securities to facilitate the timely preparation and delivery of
certificates representing Registrable Securities to be sold and not bearing any
restrictive legends (other than as required by applicable law); and enable such
Registrable Securities to be in such denominations (consistent with the
provisions of the Indenture) and registered in such names as the selling Holders
or the underwriters, if any, may reasonably request at least three business days
prior to the closing of any sale of Registrable Securities;
               (j) upon the occurrence of any event or the discovery of any
facts, each as contemplated by Sections 3(e)(ii), (iii), (iv), (v) and
(vi) hereof, as promptly as practicable after the occurrence of such an event,
use commercially reasonable efforts to prepare a supplement or post-effective
amendment to the Shelf Registration Statement or the related

10



--------------------------------------------------------------------------------



 



Prospectus or any document incorporated therein by reference or file any other
required document so that, as thereafter delivered to the purchasers of the
Registrable Securities, such Prospectus will not contain at the time of such
delivery any untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in light of the circumstances
under which they were made, not misleading or will remain so qualified. At such
time as such public disclosure is otherwise made or the Company and the
Guarantors determine that such disclosure is not necessary, in each case to
correct any misstatement of a material fact or to include any omitted material
fact, the Company and the Guarantors agree promptly to notify each Holder of
Registrable Securities covered by such Shelf Registration Statement of such
determination and to furnish each Holder such number of copies of the Prospectus
as amended or supplemented, as such Holder may reasonably request;
               (k) no less than three business days prior to the filing of any
Shelf Registration Statement, any Prospectus, any amendment to a Shelf
Registration Statement or amendment or supplement to a Prospectus (other than
amendments and supplements that do nothing more than name Holders and provide
information with respect thereto), provide copies of such document to the
Purchaser on behalf of such Holders, and make representatives of the Company, as
shall be reasonably requested by the Holders of Registrable Securities, Holders’
Counsel or the Purchaser on behalf of such Holders, available for discussion of
such document;
               (l) obtain CUSIP numbers for all Notes not later than the
effective date of the Shelf Registration Statement and provide the Trustee with
printed certificates for the Registrable Securities in a form eligible for
deposit with the Depositary;
               (m) (i) cause the Indenture to be qualified under the 1939 Act in
connection with the registration of the Notes, (ii) cooperate with the Trustee
and the Holders to effect such changes to the Indenture as may be required for
the Indenture to be so qualified in accordance with the terms of the 1939 Act,
and (iii) execute, and use commercially reasonable efforts to cause the Trustee
to execute, all documents as may be required to effect such changes, and all
other forms and documents required to be filed with the SEC to enable the
Indenture to be so qualified in a timely manner;
               (n) subject to the last paragraph of this Section 3(n), enter
into such customary agreements (including, if requested, an underwriting
agreement in customary form) and take all other customary and appropriate
actions, if any, as the Majority Holders shall reasonably request in writing in
order to expedite or facilitate the disposition of such Registrable Securities,
including, but not limited to:
                    (i) obtain opinions of counsel to the Company and the
Guarantors and updates thereof addressed to each selling Holder and the
underwriters, if any, covering the matters set forth in the opinions of such
counsel delivered at the Closing Date as are customarily covered in legal
opinions in connection with underwritten offering of securities;
                    (ii) obtain “comfort” letters and updates thereof from the
Company’s and the Guarantors’ independent certified public accountants (and, if
necessary, any other independent certified public accountants of any subsidiary
of the

11



--------------------------------------------------------------------------------



 



Company or of any business acquired by the Company for which financial
statements are, or are required to be, included in the Shelf Registration
Statement) addressed to the underwriters, if any, and use commercially
reasonable efforts to have such letter addressed to the selling Holders of
Registrable Securities (to the extent consistent with Statement on Auditing
Standards No. 72 of the American Institute of Certified Public Accounts), such
letters substantially in the form and covering the matters in the comfort letter
delivered to the Purchaser on the date the Purchase Agreement was executed;
     (iii) if an underwriting agreement is entered into, cause the same to set
forth indemnification provisions and procedures substantially equivalent to the
indemnification provisions and procedures set forth in Section 4 hereof with
respect to the underwriters and all other parties to be indemnified pursuant to
said Section or, at the request of any underwriters, in the form customarily
provided to such underwriters in similar types of transactions; and
     (iv) deliver such documents and certificates as may be reasonably requested
and as are customarily delivered in similar offerings to the Holders of a
majority in principal amount of the Registrable Securities being sold and the
managing underwriters, if any.
The above shall be done only in connection with any underwritten offering of
Registrable Securities using such Shelf Registration Statement pursuant to an
underwriting or similar agreement as and to the extent required thereunder, and
as reasonably requested by the Majority Holders thereto, provided, however, that
in no event will an underwritten offering of Registrable Securities be made
without the prior written consent of the Company.
               (o) if reasonably requested in connection with a disposition of
Registrable Securities and reasonably necessary to complete such disposition,
upon reasonable advance notice, make available for inspection during business
hours by representatives of the Holders of the Registrable Securities, any
underwriters participating in any disposition pursuant to a Shelf Registration
Statement and any counsel or accountant retained by any of the foregoing, all
financial and other records, pertinent corporate documents and properties of the
Company and the Guarantors reasonably requested by any such persons, and cause
the respective officers, directors, employees, and any other agents of the
Company and any Guarantor to supply all information reasonably requested by any
such representative, underwriter, special counsel or accountant in connection
with a Shelf Registration Statement, and make such representatives of the
Company and the Guarantors available for discussion of such documents as shall
be reasonably requested by the Purchaser, in each case as is customary for “due
diligence” investigations; provided that, to the extent the Company, in its
reasonable discretion, agrees to disclose material non-public information such
persons shall first agree in writing with the Company that any such non-public
information shall be kept confidential by such persons and shall be used solely
for the purposes of exercising rights under this Agreement and such person shall
not engage in trading any securities of the Company until any such material
non-public information becomes properly publicly available, unless
(i) disclosure of such information is required by court or administrative order
or is necessary to respond to inquiries of regulatory authorities,
(ii) disclosure of such information is required by law (including any disclosure
requirements pursuant to federal securities laws in connection with the filing
of any Shelf

12



--------------------------------------------------------------------------------



 



Registration Statement or the use of any Prospectus referred to in this
Agreement upon a customary opinion of counsel for such persons delivered and
reasonably satisfactory to the Company), (iii) such information becomes
generally available to the public other than as a result of a disclosure or
failure to safeguard by any such person, (iv) such information becomes available
to any such person from a source other than the Company and such source is not
bound by a confidentiality agreement, or (v) such non-public information ceases
to be material; provided further, that, the foregoing inspection and information
gathering shall, to the greatest extent possible, be coordinated on behalf of
all the Holders and the other parties entitled thereto by Holders’ Counsel;
               (p) if requested by any selling Holder provided that such Holder
has provided the Company with the information required in Section 2.1(d), a
reasonable time prior to filing the Shelf Registration Statement, any Prospectus
forming a part thereof, any amendment to the Shelf Registration Statement or
amendment or supplement to such Prospectus (other than amendments and
supplements that do nothing more than name Holders and provide information with
respect thereto), (i) provide copies of such document to the Holders of
Registrable Securities that have provided the information required by
Section 2.1(d), to the Purchaser, to Holders’ Counsel and to the underwriter or
underwriters of an underwritten offering of Registrable Securities, if any, (ii)
make such changes in any such document prior to the filing thereof as the
Purchaser, Holders’ Counsel or the underwriter or underwriters reasonably
request and provide to the Company in writing for inclusion therein within three
business days of delivery of such copies, (iii) if requested by any selling
Holder, not file any such document in a form (A) to which the Majority Holders,
the Purchaser on behalf of Holders of Registrable Securities, Holders’ Counsel
or any underwriter shall not have previously been advised and furnished a copy
of or (B) to which the Majority Holders, the Purchaser on behalf of the Holders
of Registrable Securities, Holders’ Counsel or any underwriter shall reasonably
object within three business days of delivery of such copies, and (iv) make the
representatives of the Company and the Guarantors available for discussion of
such document as shall be reasonably requested by the Holders of Registrable
Securities, the Purchaser on behalf of such Holders, Holders’ Counsel or any
underwriter, provided that, the foregoing discussion shall be coordinated on
behalf of the parties entitled thereto by the Holders’ Counsel and shall be kept
confidential by the Holders;
               (q) if requested by any selling Holder provided that such Holder
has provided the Company with the information required in Section 2.1(d), or the
underwriters, if any, incorporate in the Shelf Registration Statement or
Prospectus, pursuant to a supplement or post-effective amendment if necessary,
such information as such selling Holder or underwriter, if any, may reasonable
request to have included therein with respect to the name or names of such
selling Holder, the number of shares of Common Stock or principal amount of
Securities owned by such Holder, the plan of distribution of the Registrable
Securities (as required by Item 508 of Regulation S-K), the principal amount of
Securities or number of shares of Common Stock being sold, the purchase price
being paid therefor, and any other terms of the offering of the Registrable
Securities to be sold in such offering;
               (r) use commercially reasonable efforts to cause all Notes to be
listed on any securities exchange or inter-dealer quotation system on which
similar debt securities issued by the Company are then listed if requested by
the Majority Holders, or to use commercially reasonable efforts to cause all
shares of common stock issuable upon the

13



--------------------------------------------------------------------------------



 



conversion of the Notes to be listed on any securities exchange or inter-dealer
quotation system on which similar equity securities issued by the Company are
then listed if requested by the underwriter or underwriters of an underwritten
offering of Registrable Securities, if any;
               (s) use commercially reasonable efforts to cause the Registrable
Securities to be rated by the appropriate rating agencies if requested by the
underwriter or underwriters of an underwritten public offering of Registrable
Securities, if any;
               (t) otherwise comply with all applicable rules and regulations of
the SEC and make available to its security holders, as soon as reasonably
practicable, an earnings statement covering at least 12 months which shall
satisfy the provisions of Section 11(a) of the 1933 Act and Rule 158 thereunder;
and
               (u) cooperate and assist in any filings required to be made with
the NASD and in the performance of any due diligence investigation by any
underwriter and its counsel (including any “qualified independent underwriter”
that is required to be retained in accordance with the rules and regulations of
the NASD).
          Without limiting the provisions of Section 2.1(d), the Company and the
Guarantors may (as a condition to such Holder’s participation in the Shelf
Registration) require each Holder of Registrable Securities to furnish to the
Company and the Guarantors such information regarding the Holder and the
proposed distribution by such Holder of such Registrable Securities as the
Company and the Guarantors may from time to time reasonably request in writing.
          Each Holder agrees that, upon receipt of any notice from the Company
of the happening of any event or the discovery of any facts, each of the kind
described in Section 3(e)(ii), (iii), (iv), (v) or (vi) hereof, such Holder will
forthwith discontinue disposition of Registrable Securities pursuant to the
Prospectus included in the Shelf Registration Statement until such Holder’s
receipt of the copies of the supplemented or amended Prospectus contemplated by
Section 3(j) hereof or written notice from the Company that the Shelf
Registration Statement is again effective and no amendment or supplement is
needed, and, if so directed by the Company, such Holder will deliver to the
Company (at its expense) all copies in such Holder’s possession, other than
permanent file copies then in such Holder’s possession, of the Prospectus
covering such Registrable Securities current at the time of receipt of such
notice.
          In the event that a Registration Default has occurred and is
continuing, the Company and the Guarantors shall not file any Registration
Statement with respect to any securities (within the meaning of 2(l) of the 1933
Act) of the Company or any of its subsidiaries other than Registrable
Securities.
          If any of the Registrable Securities covered by any Shelf Registration
Statement are to be sold in an underwritten offering, the underwriter or
underwriters and manager or managers that will manage such offering will be
selected by the Majority Holders of such Registrable Securities included in such
offering and shall be acceptable to the Company. No Holder of Registrable
Securities may participate in any underwritten registration hereunder unless
such Holder (a) agrees to sell such Holder’s Registrable Securities on the basis
provided

14



--------------------------------------------------------------------------------



 



in any underwriting arrangements approved by the persons entitled hereunder to
approve such arrangements and (b) completes and executes all questionnaires,
powers of attorney, indemnities, underwriting agreements and other documents
required under the terms of such underwriting arrangements.
          4. Indemnification; Contribution.
               (a) The Company and the Guarantors agree to indemnify and hold
harmless the Purchaser, each Holder, each Person who participates as an
underwriter, if any (any such Person being an “Underwriter”) and each Person, if
any, who controls any such Holder or Underwriter within the meaning of
Section 15 of the 1933 Act or Section 20 of the 1934 Act as follows:
               (i) against any and all loss, liability, claim, damage and
expense whatsoever, as incurred, arising out of any untrue statement or alleged
untrue statement of a material fact contained in any Shelf Registration
Statement (or any amendment or supplement thereto) pursuant to which Registrable
Securities were registered under the 1933 Act, including all documents
incorporated therein by reference, or the omission or alleged omission therefrom
of a material fact required to be stated therein or necessary to make the
statements therein not misleading, or arising out of any untrue statement or
alleged untrue statement of a material fact contained in any Prospectus (or any
amendment or supplement thereto) or any Issuer Free Writing Prospectus (or any
amendment or supplement thereto) or the omission or alleged omission therefrom
of a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading;
               (ii) against any and all loss, liability, claim, damage and
expense whatsoever, as incurred, to the extent of the aggregate amount paid in
settlement of any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or of any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission; provided that (subject to Section 4(d) below) any such
settlement is effected with the written consent of the indemnifying party; and
               (iii) against any and all expense whatsoever, as incurred
(including the reasonable fees and disbursements of counsel chosen by any
indemnified party), reasonably incurred in investigating, preparing or defending
against any litigation, or any investigation or proceeding by any governmental
agency or body, commenced or threatened, or any claim whatsoever based upon any
such untrue statement or omission, or any such alleged untrue statement or
omission, to the extent that any such expense is not paid under subparagraph
(i) or (ii) above;
provided, however, that this indemnity agreement shall not apply to (A) any
loss, liability, claim, damage or expense to the extent arising out of any
untrue statement or omission or alleged untrue statement or omission made in
reliance upon and in conformity with written information furnished to the
Company and the Guarantors by or on behalf of any Holder or Underwriter, if any,
expressly for use in a Shelf Registration Statement (or any amendment thereto),
any

15



--------------------------------------------------------------------------------



 



Prospectus (or any amendment or supplement thereto) or any Issuer Free Writing
Prospectus (or any amendment or supplement thereto) or (B) any loss liability,
claim, damage or expense which, in the case of this clause (B), is finally
judicially determined to have resulted from the gross negligence, willful
misconduct or bad faith of any such party of seeking indemnification.
               (b) Each Holder, severally, but not jointly, agrees to indemnify
and hold harmless the Company, the Guarantors, the Purchaser, each Underwriter,
if any, and the other selling Holders, and each of their respective directors
and officers, and each Person, if any, who controls the Company or any
Guarantor, the Purchaser, any Underwriter or any other selling Holder within the
meaning of Section 15 of the 1933 Act or Section 20 of the 1934 Act, against any
and all loss, liability, claim, damage and expense described in the indemnity
contained in Section 4(a)(i)-(iii) hereof, as incurred, but only with respect to
untrue statements or omissions, or alleged untrue statements or omissions, made
in the Shelf Registration Statement (or any amendment thereto) or any Prospectus
included therein (or any amendment or supplement thereto) or any Issuer Free
Writing Prospectus in reliance upon and in conformity with written information
with respect to such Holder furnished to the Company by or on behalf of such
Holder expressly for use in the Shelf Registration Statement (or any amendment
thereto) or such Prospectus (or any amendment or supplement thereto) or any
Issuer Free Writing Prospectus; provided, however, that no such Holder shall be
liable for any claims hereunder in excess of the amount of net proceeds received
by such Holder from the sale of Registrable Securities pursuant to such Shelf
Registration Statement.
               (c) Each indemnified party shall give notice as promptly as
reasonably practicable to each indemnifying party of any action or proceeding
commenced against it in respect of which indemnity may be sought hereunder, but
failure to so notify an indemnifying party shall not relieve such indemnifying
party from any liability hereunder to the extent it is not materially prejudiced
as a result thereof and in any event shall not relieve it from any liability
which it may have otherwise than on account of this indemnity agreement. In case
any such action, claim, suit, investigation or proceeding shall be brought
against any indemnified party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate
therein and to assume the defense thereof; provided, however, that in the event
that any such action, claim, suit, investigation or proceeding includes both an
indemnified party and the indemnifying party, and such indemnified party
reasonably concludes that there may be legal defenses available to it or other
indemnified parties that are different from or in addition to those available to
the indemnifying party, or if the indemnifying party fails to assume the defense
of the action, claim, suit, investigation or proceeding, in either case in a
timely manner, then such indemnified party may employ separate counsel to
represent or defend it in any such action, claim, suit, investigation or
proceeding and the indemnifying party will pay the reasonable fees and
disbursements of such counsel; provided, further, that the indemnifying party
will not be required to pay the fees and disbursements of more than one counsel
for all indemnified parties (and one separate local counsel). In any action,
claim, suit, investigation or proceeding the defense of which the indemnifying
party assumes, the indemnified party will have the right to participate in such
litigation and to retain its own counsel at such indemnified party’s own
expense. No indemnifying party shall (i) without the prior written consent of
the indemnified parties (which consent shall not be unreasonably withheld),
settle or compromise or consent to the entry of any judgment with respect to any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim

16



--------------------------------------------------------------------------------



 



whatsoever in respect of which indemnification or contribution could be sought
under this Section 4 (whether or not the indemnified parties are actual or
potential parties thereto), unless such settlement, compromise or consent
(A) includes an unconditional release of each indemnified party from all
liability arising out of such litigation, investigation, proceeding or claim and
(B) does not include a statement as to or an admission of fault, culpability or
a failure to act by or on behalf of any indemnified party or (ii) be liable for
any settlement of any such action effected without its prior written consent
(which consent shall not be unreasonably withheld).
               (d) Notwithstanding clause (ii) of Section 4(c), if at any time
an indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel, such indemnifying party
agrees that, subject to the proviso in the last paragraph of Section 4.1(a), it
shall be liable for any settlement of the nature contemplated by Section
4(a)(ii) effected without its written consent if (i) such settlement is entered
into more than 60 days after receipt by such indemnifying party of the aforesaid
request, (ii) such indemnifying party shall have received notice of the terms of
such settlement at least 30 days prior to such settlement being entered into and
(iii) such indemnifying party shall not have reimbursed such indemnified party
in accordance with such request prior to the date of such settlement.
               (e) If the indemnification provided for in this Section 4 is for
any reason unavailable to or insufficient to hold harmless an indemnified party
in respect of any losses, liabilities, claims, damages or expenses referred to
therein, then each indemnifying party shall contribute to the aggregate amount
of such losses, liabilities, claims, damages and expenses incurred by such
indemnified party, as incurred, in such proportion as is appropriate to reflect
the relative fault of the Company and the Guarantors on the one hand and the
Holders and the Purchaser on the other hand in connection with the statements or
omissions which resulted in such losses, liabilities, claims, damages or
expenses, as well as any other relevant equitable considerations.
          The relative fault of the Company on the one hand and the Holders and
the Purchaser on the other hand shall be determined by reference to, among other
things, whether any such untrue or alleged untrue statement of a material fact
or omission or alleged omission to state a material fact relates to information
supplied by the Company and the Guarantors, or by the Holders and the Purchaser
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.
          The Company, the Guarantors, the Holders and the Purchaser agree that
it would not be just and equitable if contribution pursuant to this Section 4
were determined by pro rata allocation or by any other method of allocation
which does not take account of the equitable considerations referred to above in
this Section 4. The aggregate amount of losses, liabilities, claims, damages and
expenses incurred by an indemnified party and referred to above in this
Section 4 shall be deemed to include any legal or other expenses reasonably
incurred by such indemnified party in investigating, preparing or defending
against any litigation, or any investigation or proceeding by any governmental
agency or body, commenced or threatened, or any claim whatsoever based upon any
such untrue or alleged untrue statement or omission or alleged omission.

17



--------------------------------------------------------------------------------



 



          Notwithstanding the provisions of this Section 4, the Purchaser shall
not be required to contribute any amount in excess of the amount by which the
total price at which the Securities sold by it were offered exceeds the amount
of any damages which the Purchaser has otherwise been required to pay by reason
of such untrue or alleged untrue statement or omission or alleged omission.
          No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the 1933 Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.
          For purposes of this Section 4, each Person, if any, who controls the
Purchaser or any Holder within the meaning of Section 15 of the 1933 Act or
Section 20 of the 1934 Act shall have the same rights to contribution as such
Purchaser or the Holder, and each director of the Company, and each Person, if
any, who controls the Company or any Guarantor within the meaning of Section 15
of the 1933 Act or Section 20 of the 1934 Act shall have the same rights to
contribution as the Company. The obligations of the Company, the Purchaser and
the Holders pursuant to this Section 4 shall be in addition to any liability
that such party may otherwise have.
          5. Miscellaneous.
          5.1 Rule 144 and Rule 144A. During the Effectiveness Period, for so
long as the Company is subject to the reporting requirements of Section 13 or
15(d) of the 1934 Act, the Company covenants that it will file the reports
required to be filed by it under Section 13 of 15(d) of the 1934 Act and the
rules and regulations adopted by the SEC thereunder. If during the Effectiveness
Period the Company ceases to be so required to file such reports, the Company
covenants that it will upon the request of any Holder of Registrable Securities
(a) make publicly available such information as is necessary to permit sales
pursuant to Rule 144 under the 1933 Act, (b) deliver such information to a
prospective purchaser as is necessary to permit sales pursuant to Rule 144A
under the 1933 Act and it will take such further action as any Holder of
Registrable Securities may reasonably request for such purpose, and (c) take
such further action that is reasonable in the circumstances, in each case, to
the extent required from time to time to enable such Holder to sell its
Registrable Securities without registration under the 1933 Act within the
limitation of the exemptions provided by (i) Rule 144 under the 1933 Act, as
such Rule may be amended from time to time, (ii) Rule 144A under the 1933 Act,
as such Rule may be amended from time to time, or (iii) any similar rules or
regulations hereafter adopted by the SEC. Upon the written request of any Holder
of Registrable Securities, the Company will deliver to such Holder a written
statement as to whether it has complied with such requirements.
          5.2 No Inconsistent Agreements. The Company and the Guarantors have
not entered into and the Company and the Guarantors shall not, after the date of
this Agreement, enter into any agreement which is inconsistent in any material
respect with the rights granted to the Holders of Registrable Securities in this
Agreement or otherwise conflicts with the provisions hereof. The rights granted
to the Holders hereunder do not and will not for the term of this Agreement in
any way conflict with the rights granted to the holders of any of the Company’s
or any Guarantor’s other issued and outstanding securities under any such
agreements.

18



--------------------------------------------------------------------------------



 



          5.3 No Adverse Actions Affecting Registration Rights. Subject to the
rights of the Company and the Guarantors to invoke and maintain a Suspension
Period, the Company and the Guarantors shall not, directly or indirectly,
intentionally take any action with respect to the Registrable Securities as a
class that would adversely affect the ability of the Holders of Registrable
Securities to include such Registrable Securities in a registration undertaken
pursuant to this Agreement.
          5.4 Amendments and Waivers. The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given unless the Company has obtained the written consent of the
Majority Holders affected by such amendment, modification, supplement, waiver or
departure. Notwithstanding the foregoing, this Agreement may be amended by a
written agreement between the Company, the Guarantors and the Purchaser, without
the consent of the Holders of the Registrable Securities, in order to cure any
ambiguity or to correct or supplement any provision contained herein, provided
that no such amendment shall adversely affect the interest of the Holders of
Registrable Securities. Each Holder of Registrable Securities outstanding at the
time of any amendment, modification, waiver or consent pursuant to this
Section 5.4, shall be bound by such amendment, modification, waiver or consent,
whether or not any notice or writing indicating such amendment, modification,
waiver or consent is delivered to such Holder.
          5.5 Notices. All notices and other communications provided for or
permitted hereunder shall be made in writing by hand delivery, registered
first-class mail, facsimile, or any courier guaranteeing overnight delivery
(a) if to a Holder, at the most current address given by such Holder to the
Company in a Questionnaire or by means of a notice given in accordance with the
provisions of this Section 5.5, which address initially is the address set forth
in the Purchase Agreement with respect to the Purchaser; and (b) if to the
Company or any Guarantor, initially at the Company’s address set forth in the
Purchase Agreement, and thereafter at such other address of which notice is
given in accordance with the provisions of this Section 5.5.
          All such notices and communications shall be deemed to have been duly
given: at the time delivered by hand, if personally delivered; two business days
after being deposited in the mail, postage prepaid, if mailed; when receipt is
acknowledged, if sent by facsimile; and on the next business day if timely
delivered to an overnight courier.
          So long as the Notes remain outstanding, copies of all such notices,
demands, or other communications shall be concurrently delivered by the person
giving the same to the Trustee under the Indenture, at the address specified in
such Indenture.
          5.6 Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors, assigns and transferees of each of the
parties, including, without limitation and without the need for an express
assignment, subsequent Holders; provided that nothing herein shall be deemed to
permit any assignment, transfer or other disposition of Registrable Securities
in violation of the terms of the Purchase Agreement or the Indenture. If any
transferee of any Holder shall acquire Registrable Securities, in any manner,
whether by operation of law or otherwise, such Registrable Securities shall be
held subject to all of the terms of this Agreement, and by taking and holding
such Registrable Securities such person shall be

19



--------------------------------------------------------------------------------



 



conclusively deemed to have agreed to be bound by and to perform all of the
terms and provisions of this Agreement, including the restrictions on resale set
forth in this Agreement and, if applicable, the Purchase Agreement, and such
person shall be entitled to receive the benefits hereof. The Purchaser (in their
capacity as Purchaser) shall have no liability or obligation to the Company or
the Guarantors with respect to any failure by a Holder, other than the
Purchaser, to comply with, or breach by any Holder, other than the Purchaser,
of, any of the obligations of such Holder under this Agreement.
          5.7 Third Party Beneficiaries. The Purchaser (even if such Purchaser
is not a Holder of Registrable Securities) shall be a third party beneficiary to
the agreements made hereunder between the Company and the Guarantors, on the one
hand, and the Holders, on the other hand, and shall have the right to enforce
such agreements directly to the extent it deems such enforcement necessary or
advisable to protect its rights or the rights of Holders hereunder. Each Holder
of Registrable Securities shall be a third party beneficiary to the agreements
made hereunder between the Company and the Guarantors, on the one hand, and the
Purchaser, on the other hand, and shall have the right to enforce such
agreements directly to the extent it deems such enforcement necessary or
advisable to protect its rights hereunder.
          5.8 Specific Enforcement. Without limiting the remedies available to
the Purchaser and the Holders, the Company and the Guarantors acknowledges that
any failure by the Company and the Guarantors to comply with its obligations
under Section 2.1 hereof may result in material irreparable injury to the
Purchaser or the Holders for which there is no adequate remedy at law, that it
may not be possible to measure damages for such injuries precisely and that, in
the event of any such failure, the Purchaser or any Holder may seek such relief
as may be required to specifically enforce the Company’s obligations under
Section 2.1 hereof; provided, however, that without limiting the ability of the
Initial Purchaser or any Holder to specifically enforce such obligations, in the
case of any terms of this Agreement for which Additional Interest pursuant to
Section 2.4 are expressly provided as a remedy for a violation of such terms,
such Additional Interest shall be the sole monetary damages for such violation.
          5.9 Restriction on Resales. Until the expiration of two years after
the original issuance of the Notes, the Company and the Guarantors will not, and
will cause their respective affiliates (as such term is defined in Rule 405
under the 1933 Act) not to, resell any Notes which are “restricted securities”
(as such term is defined under Rule 144(a)(3) under the 1933 Act) that have been
reacquired by any of them and shall immediately upon any purchase of any such
Notes submit such Notes to the Trustee for cancellation.
          5.10 Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
          5.11 Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

20



--------------------------------------------------------------------------------



 



          5.12 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
          5.13 Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby.
          5.14 Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted by the Company with respect to
the Registrable Securities. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.

21



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first written above.

                      GENERAL CABLE CORPORATION    
 
                    By   /s/ Robert J. Siverd                  
 
      Name:   Robert J. Siverd    
 
      Title:   Executive Vice President,    
 
                       General Counsel and Secretary    
 
                    GENCA CORPORATION         GENERAL CABLE INDUSTRIES, INC.    
    GENERAL CABLE INDUSTRIES LLC         GENERAL CABLE MANAGEMENT LLC        
GENERAL CABLE OVERSEAS HOLDINGS, INC.         GENERAL CABLE TECHNOLOGIES
CORPORATION         GENERAL CABLE TEXAS OPERATIONS L.P.         GK TECHNOLOGIES,
INCORPORATED         DIVERSIFIED CONTRACTORS, INC.         MARATHON
MANUFACTURING HOLDINGS, INC.         MARATHON STEEL COMPANY         MLTC COMPANY
   
 
                    By   /s/ Robert J. Siverd                  
 
      Name:   Robert J. Siverd    
 
      Title:
            Executive Vice President,
    General Counsel and Secretary    

Registration Rights Agreement
Siganature Page

 



--------------------------------------------------------------------------------



 



Confirmed and accepted as
      of the date first above written:

              MERRILL LYNCH, PIERCE, FENNER & SMITH    
 
      INCORPORATED    
 
            By:   /s/ Geoffrey T. Blythe              
 
  Name:   Geoffrey T. Blythe    
 
  Title:   Managing Director    

Registration Rights Agreement
Siganature Page

 